Title: To James Madison from Noah Webster, 9 April 1802
From: Webster, Noah
To: Madison, James


Sir,
New Haven April 9th. 1802
I have directed a Copy of a work I have just published on Miscellaneous subjects, to be sent from New York to your Care, to be deposited in the Office of State, in pursuance of the Act for securing to authors the right to their productions; and I shall be much obliged to you for a certificate of the deposit.
You will see by that work how much I differ in opinion, from the leading men of the two parties. I wish for more harmony of Councils; but I have little hope of seeing that event.
I was an advocate for the British Treaty; but I am not satisfied with some of the provisions of it, & the more I consider the subject, the more I am convinced that some articles of it have laid the foundation for much future trouble. I refer to the subjects discussed in the work just mentioned. I have a great desire to know the Contents of a little [sic] written by the Secretaries of State & Treasury to Genl Washington, at Mount Vernon, just before he gave his assent to the treaty—a letter written in consequence of an urgent application of the British minister for a decision on the ratification of the Treaty. I presume it must be in your office—at the same time I have no right to ask even for a sight of the contents. But I never reflect on the fact without a degree of regret, that any extraneous influence should have been exerted in such an important national question. But it is idle to indulge regret, or anticipate evil. A more temperate policy on the part of the present administration would have reconciled all sober, impartial federalists to the change, & this without any considerable sacrifice of principles on the part of the present ruling men. Accept my respects, with my best wishes for your personal welfare, & believe me Your Obedt Servt
N Webster Jun.
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   For Webster’s book, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:288 n. 1.



   
   Section 4 of the “Act for the encouragement of learning, by securing the copies of maps, charts, and books, to the authors and proprietors of such copies, during the times therein mentioned,” dated 31 May 1790, required authors to send a copy of their work to the secretary of state within six months of the date of publication (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:125).



   
   Webster probably referred to the letter written to Washington by Timothy Pickering on behalf of himself, Oliver Wolcott, and Attorney General William Bradford on 31 July 1795, requesting the president’s return to Philadelphia, ostensibly for discussions on the as-yet-unratified Jay treaty but in reality to expose to Washington the allegedly traitorous behavior of the secretary of state, Edmund Randolph, which led to the latter’s resignation and disgrace (Reardon, Edmund Randolph, pp. 306–13).


